Citation Nr: 1032026	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-10 222	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a compensable disability rating for service-
connected left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1970 to April 1972.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a August 2004 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied a compensable rating for service-
connected left ear hearing loss.  The Los Angeles RO now has 
jurisdiction over the claim.  

In May 2006, the Veteran requested a hearing before the Board.  
The case was remanded in January 2009 to afford him such a 
hearing, but the Veteran withdrew his request in August 2009.  
Accordingly, his request for a hearing is considered withdrawn.  
38 C.F.R. § 20.704(e).

The case was remanded again in November 2009.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review of the 
issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Throughout the rating period on appeal, service-connected left 
ear hearing loss has been manifested by no more than Level VIII 
impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.383, 3.385, 4.2, 4.7, 4.10, 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DCs]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects that 
the purpose of the notice was not frustrated.  Vazquez-Flores, 22 
Vet. App. at 49.

In a May 2004 letter, the RO stated that to establish entitlement 
to an increased evaluation for his service-connected left ear 
hearing loss, the evidence must show that his condition "ha[d] 
gotten worse."  The letter also explained that the VA was 
responsible for requesting records from Federal agencies and 
assisting in obtaining private records or evidence necessary to 
support his claim.  The August 2004 rating decision explained the 
criteria for the next higher disability rating available for left 
ear hearing loss under the applicable diagnostic code.  The April 
2006 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected hearing loss.  Moreover, the record shows that 
the appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on 
the record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided to 
the appellant what was necessary to substantiate his increased 
rating claims, and as such, that he had a meaningful opportunity 
to participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Increased Rating for Left Ear Hearing Loss

The Veteran is seeking an increased disability rating for left 
ear hearing loss.  Service connection was granted in December 
1974 and a noncompensable rating was assigned, which has remained 
continuously in effect since then.  The Veteran asserts that his 
symptoms warrant a higher rating.  Specifically, he contends that 
he cannot hear anything in his left ear and that he has been 
denied employment and promotion opportunities because of his 
disability.  He has submitted letters from his family members 
attesting that he suffers severe hearing loss in his left ear and 
that he must adjust his activities to make accommodations for the 
disability.  
Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. 

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Separate ratings can be assigned 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA rating criteria for the evaluation of hearing loss disability 
provide ratings from zero (noncompensable) to 100 percent, based 
on the results of controlled speech discrimination tests together 
with the results of puretone audiometry tests.  38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Table VI, is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  
Average puretone decibel loss is located on Table VI along a 
horizontal axis, and percent of speech discrimination is located 
along a vertical axis.  These axes intersect to determine the 
Roman numeral designation for hearing impairment in each ear.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating under 
Code 6100.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
Numeral designation of I.  38 C.F.R. § 4.85.  

The provisions of 38 C.F.R. § 4.86 address exceptional patterns 
of hearing loss.  When the puretone threshold is 30 decibels or 
less at 1000 Hz and 70 decibels or more at 2000 Hz, the Roman 
numeral designation for hearing impairment will be taken from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next higher 
Roman numeral.  38 C.F.R. § 4.86(b).  

The Veteran underwent a VA audiological examination in December 
2003, in which pure tone thresholds, in decibels, were as 
follows:

HERTZ

1000
2000
3000
4000
Average
LEFT
10
65
90
100
66

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  These audiologic results produce a 
numeric designation of "II" for the left ear.  When this 
numeric designation is applied to the rating criteria, the result 
is a noncompensable rating.  38 C.F.R. § 4.85.  The criteria of 
38 C.F.R. § 4.86(b) are not met.  

A VA audiological examination was provided in July 2004, in which 
pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
Average
LEFT
05
65
95
110
69

Speech audiometry revealed speech recognition ability of 76 
percent.  These audiologic results produce a numeric designation 
of "IV" for the left ear.  When this numeric designation is 
applied to the rating criteria, the result is a noncompensable 
rating.  The criteria of 38 C.F.R. § 4.86(b) are not met.  

The claims file contains a private audiogram conducted in 
September 2005, in which pure tone thresholds, in decibels, were 
as follows:

HERTZ

1000
2000
3000
4000
Average
LEFT
15
60
90
110
69
Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  These audiologic results produce a 
numeric designation of "III" for the left ear.  Applying this 
designation to the rating criteria, the result is a 
noncompensable rating.  The criteria of 38 C.F.R. § 4.86(b) are 
not met.  

In March 2006, the Veteran underwent a private hearing 
examination in conjunction with an application for a commercial 
driver license.  A whispered voice test was performed, in which 
the Veteran was found to perceive forced whispered voice at 6 
feet in both ears, and average hearing loss at 500, 1000, and 
2000 Hz was noted to be 25 in each ear.  

The Veteran was afforded a VA audiological examination in March 
2006, in which pure tone thresholds, in decibels, were as 
follows:

HERTZ

1000
2000
3000
4000
Average
LEFT
15
70
95
105
71

Speech audiometry revealed speech recognition ability of 60 
percent in the left ear.  These audiologic results produce a 
numeric designation of "VII" for the left ear.  The criteria of 
38 C.F.R. § 4.86(b) are met; therefore the designation is 
increased to "VIII."  This results in a noncompensable rating.  
Applying the results to Table VIa does not produce a higher 
designation.

Pursuant to the Board's remand instructions, a VA audiological 
evaluation was performed in February 2010, in which pure tone 
thresholds were as follows:

HERTZ

1000
2000
3000
4000
AVERAGE
LEFT
20
70
95
105
73

Speech audiometry revealed speech recognition ability of 60 
percent in the left ear.  At the examination, the Veteran 
complained of "difficulty hearing and understanding speech."  
In describing the effect of the hearing loss on the Veteran's 
occupation, the examiner noted that he was not employed.  The 
impact on occupational activities was described as "hearing 
difficulty."  The examiner noted that there was no effect on 
usual daily activities.  

These audiologic results produce a numeric designation of "VII" 
for the left ear.  The criteria of 38 C.F.R. § 4.86(b) are met; 
therefore, the designator is increased to "VIII."  Applying 
this designation to the rating criteria results in a 
noncompensable rating.  Applying the results to Table VIa does 
not produce a higher designation.  

Based on the foregoing evidence, the Board finds that the 
Veteran's left ear hearing loss disability is not entitled to a 
compensable disability rating at any time during the period on 
appeal.  38 C.F.R. §§ 3.383, 4.85, 4.86.  Accordingly, the claim 
must be denied.

Extraschedular Ratings

The Veteran contends that he has been denied employment and 
promotion opportunities as a result of his hearing loss 
disability.  These contentions raise the matter of whether 
referral for extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
is warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008).

In this case, the Veteran's complaints related to hearing loss 
are considered under the appropriate diagnostic codes.  His 
hearing loss is manifested by difficulty hearing speech and the 
most recent VA examination included the examiner's observation 
that there was no functional impact of the Veteran's hearing 
disability on his daily activities.  See Martinak v. Nicholson, 
21 Vet. App. 447 (2007)  The rating criteria contemplate speech 
reception thresholds and ability to hear spoken words on Maryland 
CNC testing.  Hence, the rating criteria contemplate the 
Veteran's symptomatology.  Referral for consideration of an 
extraschedular rating is therefore not warranted.  Thun v. Peake, 
22 Vet. App. 111 (2008). 


ORDER

A compensable disability rating for left ear hearing loss is 
denied.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


